17‐3209 
Pangea Capital Management, LLC v. Lakian 


                        UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 

                                    _______________ 

                                 August Term, 2018 
                                                   
    (Argued: September 18, 2018                Questions Certified: September 26, 2018) 
                                                   
                                Docket No. 17‐3209 
                                  _______________ 
                                                   
                      PANGEA CAPITAL MANAGEMENT, LLC, 
 
                                   Petitioner‐Appellant, 
 
                                          – v. – 
 
                                    JOHN R. LAKIAN, 
                                                
                                   Respondent‐Appellee, 
                                              
                                    ANDREA LAKIAN, 
                                              
                                   Intervenor‐Appellee. 
                                    _______________ 
        
B e f o r e: 
        
                KATZMANN, Chief Judge, CHIN and LOHIER, Circuit Judges. 
                                  ______________ 
 
                                                                                        
                                                                                        


       Appeal from an order of the United States District Court for the Southern 
District of New York (Kaplan, J.) granting in part and denying in part petitioner‐
appellant Pangea Capital Management, LLC’s motion for a writ of execution 
upon the proceeds from the sale of a property previously owned by appellees 
Andrea and John Lakian. Pangea, a judgment creditor of John, contends that the 
district court erred in declining to award it the entirety of the proceeds, arguing 
that its interest in the property took priority over an interest awarded to Andrea 
in a divorce judgment, and that the trust in which title to the property had been 
held was void as to John’s creditors. Because Pangea’s challenge raises questions 
of New York law for which no controlling decisions of the New York Court of 
Appeals exist, we CERTIFY questions to the Court of Appeals. 
              _______________ 
              

             CAITLIN L. BRONNER (Dean G. Yuzek, on the brief), Ingram Yuzek 
                   Gainen Carroll & Bertolotti, LLP, New York, NY, for Petitioner‐
                   Appellant. 
              
             John R. Lakian, pro se. 
 
             JUDITH R. RICHMAN (Joel Berger, on the brief), Sonnenfeld & Richman 
                   LLP, New York, NY, for Intervenor‐Appellee. 
             _______________ 

       

KATZMANN, Chief Judge:  

      This appeal requires us to decide whether a spouse’s interest in real 

property, which was allocated to her first in a trust agreement (giving her a 50% 

interest) and then in a divorce judgment (giving her a 62.5% plus $75,000 

interest), takes priority over a judgment creditor’s interest in the same property, 

when the judgment creditor has docketed its judgment in the county where the 

       
                                          2 
                                                                                      
                                                                                      


real property is located and the spouse has not. This determination hinges on an 

issue of state law for which there is no controlling decision of the New York 

Court of Appeals, and on which guidance from the Court of Appeals would be 

decisive. 

      The property in question in this case was previously owned by intervenor‐

appellee Andrea Lakian (“Andrea”) and respondent‐appellee John Lakian 

(“John”). Upon divorcing, Andrea and John stipulated that the property would 

be sold and that Andrea would receive 62.5% plus $75,000 of the net proceeds; 

their stipulation was incorporated into a divorce judgment entered by the New 

York Supreme Court, New York County. Soon thereafter, petitioner‐appellant 

Pangea Capital Management, LLC (“Pangea”) won an arbitration award against 

John, which was confirmed and reduced to a judgment. After docketing its 

judgment in the county where the property was located, Pangea moved for a 

writ of execution, seeking to execute upon all of the proceeds from the sale. The 

district court (Lewis A. Kaplan, Judge), in a thorough opinion, granted in part 

and denied in part the motion, holding that Pangea could execute only upon the 

share of the proceeds awarded to John in the divorce judgment, i.e., 37.5% less 

$75,000. 

       
                                         3 
                                                                                      
                                                                                      


      On appeal, Pangea argues that it was entitled to execute upon all of the 

proceeds and that the district court’s conclusion to the contrary was error. In 

evaluating Pangea’s challenge, we must first determine whether, as Pangea 

asserts, Pangea’s interest in the property took priority over the interest granted to 

Andrea in the divorce judgment because Andrea failed to docket the divorce 

judgment in the county where the property was located. If it did, we must then 

determine whether, as Pangea also asserts, the nature of the trust that held title to 

the property entailed that John remained the absolute owner of the property 

relative to his creditors during the Lakians’ marriage. Because both of these 

issues turn on questions of state law for which no controlling decisions of the 

New York Court of Appeals exist, we certify, pursuant to 22 N.Y.C.R.R. 

§ 500.27(a) and 2d Cir. R. 27.2(a), two questions to the Court of Appeals. 

                                   BACKGROUND 

I.    The Property and the Trust 

      Andrea and John married in 1977. During their marriage they purchased, 

improved, and resold several properties. On December 4, 2002, they purchased a 

property on Shelter Island in Suffolk County, New York (the “Property”). The 

purchase price was $4,500,000, which Andrea and John funded using the 

       
                                          4 
                                                                                           
                                                                                           


proceeds from the sale of another property that they had owned. They later spent 

more than $4,000,000 of their joint assets making improvements to the Property. 

      When they purchased the Property, title to it was placed in John’s name 

alone, but shortly thereafter he transferred the Property to the GEMS II Realty 

Trust (the “Trust”). The Declaration of Trust (the “Declaration”) provided that 

John was the trustee of the Trust, and the attached Schedule of Beneficiaries 

provided that Andrea and John were beneficiaries, each with a 50% interest. The 

Declaration further provided that the Trustees, namely John and his successors, 

“will hold any and all of the property that may be transferred to or acquired by 

them in their capacity as Trustees (hereinafter referred to as ‘the Trust Premises’) 

in trust for the purposes hereinafter contained.” App. 226. Those purposes were 

expressly limited: 

      The purposes for which the Trust is formed and the functions to be 
      carried on by the Trustees are limited to holding the record legal title 
      of  the  Trust  Premises  for  the  benefit  of  the  Beneficiaries.  The  Trust 
      shall  not  engage  in  any  functions  other  than  the  holding  of  record 
      legal  title  to  the  Trust  Premises,  and  such  functions  as  are 
      necessarily  incidental  thereto  and  is  intended  to  be  merely  a 
      nominee trust, so‐called, for Federal and State income tax purposes. 

      Except  as  herein  provided  in  the  case  of  the  termination  of  this 
      Trust, the Trustees shall have no power to deal in or with the Trust 
      Premises, except as directed in writing by all of the Beneficiaries. 
       
                                         5 
                                                                                      
                                                                                      


App. 227–28. Rather, the beneficiaries of the trust were given “control of the 

management, operation and handling of the Trust Premises, and all matters 

related thereto.” App. 228. Finally, the Declaration provided that the Trust “may 

be terminated at any time by the then Beneficiaries” and “may also be revoked 

and terminated at any time by all of the then Trustees.” App. 229. In the event 

the Trust was terminated, the Declaration specified that “the Trust Premises shall 

automatically vest in the Beneficiaries hereof as tenants in common . . . in 

proportion to their respective interest[s].” App. 227. 

II.   Procedural history 

      John joined Pangea, a small investment management firm started in 2008, 

as a co‐managing member, and he led Pangea’s primary investment vehicle. 

Pangea later accused John of defrauding the company and improperly diverting 

millions of dollars to himself. In June 2012, Pangea sued John in New York 

Supreme Court. That proceeding was discontinued in favor of binding 

arbitration. 

      Around the same time, the Lakians’ marriage was ending. After 

discovering that John was having an affair, Andrea filed for divorce in New York 

Supreme Court in December 2013. On May 4, 2015, Andrea and John executed a 

       
                                          6 
                                                                                          
                                                                                          


Stipulation of Settlement and Agreement (the “Stipulation”) in order to settle 

their pending divorce proceedings. The Stipulation provided that the Property 

would be listed for sale; that John, as trustee of the Trust, would effectuate the 

transfer of title to the purchaser; and that the net proceeds from the sale “shall be 

divided so that the Wife receives 62.5% thereof plus $75,000 . . . and the Husband 

receives 37.5% thereof less $75,000 . . . .” App. 293 (emphases in original). On June 

9, 2015, the New York Supreme Court issued a Judgment of Divorce (the 

“Divorce Judgment”), which incorporated the Stipulation by reference. The 

Divorce Judgment was entered on June 11, 2015. Andrea never docketed the 

Divorce Judgment in Suffolk County. 

      On January 5, 2016, the arbitration between John and Pangea resulted in an 

Amended Partial Final Arbitration Award in favor of Pangea (the “Award”). On 

February 3, 2016, Pangea filed a petition in the district court seeking to confirm 

the Award and reduce it to a judgment. At the same time, it moved for an order 

of attachment against the Property, which the district court granted. The district 

court confirmed the Award in a decision on November 9, 2016, and it entered a 

confirmation judgment in Pangea’s favor in the amount of $14,452,193.22 (the 

“Confirmation Judgment”) on November 22, 2016. Pangea docketed the 

       
                                          7 
                                                                                    
                                                                                    


Confirmation Judgment with the clerk of Suffolk County on November 28, 2016. 

Thus, while the Divorce Judgment was entered before Pangea received the 

Confirmation Judgment, Pangea docketed its judgment first (since Andrea never 

docketed the Divorce Judgment). 

      On January 9, 2017, the district court so ordered a stipulation between 

Pangea, John, and Andrea that authorized the sale of the Property. That 

stipulation stated that it was intended to “maintain the status quo” and “not 

impair any party’s rights, interests and priorities.” App. 70. The Property was 

sold on February 13, 2017, and the net proceeds of $5,039,615.85 were deposited 

with the district court (the “Proceeds”). 

      Pangea then moved for a writ of execution on all of the Proceeds pursuant 

to Federal Rule of Civil Procedure 69 and New York Civil Practice Law and 

Rules (“C.P.L.R.”) 5236 and 5239. Andrea and John each cross‐moved, pursuant 

to Federal Rule of Civil Procedure 64 and C.P.L.R. 6221, for an order awarding 

Andrea 62.5% plus $75,000 of the Proceeds. In an Opinion dated September 13, 

2017, the district court granted Andrea’s and John’s cross motions and granted in 

part and denied in part Pangea’s motion, ruling that Pangea could execute only 

upon the share of the Proceeds awarded to John in the Divorce Judgment (i.e., 

       
                                             8 
                                                                                         
                                                                                         


32.5% less $75,000 of the Proceeds). In the course of reaching this conclusion, the 

district court noted that the question of New York law raised by the motions had 

never been presented to the New York Court of Appeals, but that the district 

court was unable to certify that question. The Clerk of Court disbursed the 

Proceeds in the proportions specified by the district court: Pangea received 

$1,822,670.71, and Andrea received $3,237,784.52. This appeal followed. 

                                    DISCUSSION 

      Pangea’s challenge to the district court’s order consists of two steps. First, 

Pangea contends that its interest in the Property takes priority over the interest 

awarded to Andrea in the Divorce Judgment because Pangea docketed the 

Confirmation Judgment, whereas Andrea never docketed the Divorce Judgment. 

If that were the case, then Pangea asserts that Andrea would not be entitled to 

62.5% plus $75,000 of the Proceeds, but only to whatever interest in the Property 

she owned before the Divorce Judgment. Second (and assuming that it prevails 

as to the first issue), Pangea contends that, before the Divorce Judgment, Andrea 

had no interest in the Property that would take priority over liens against the 

Property by John’s creditors, since the nature of the Trust entailed that John 

remained the absolute owner of the Trust with regard to his creditors. Each of 

       
                                          9 
                                                                                                  
                                                                                                  


these issues turns on the interpretation of New York law. “We review the district 

court’s interpretation of a state statute de novo.” Corsair Special Situations Fund, 

L.P. v. Pesiri, 863 F.3d 176, 179 (2d Cir. 2017).1 

I.      The relative priority of Andrea’s and Pangea’s respective interests 

       The first issue raised by Pangea’s challenge—whether Andrea was 

required to docket the Divorce Judgment—turns on the interaction of two 

statutes: Section 236 of New York’s Domestic Relations Law (“D.R.L.”), which 

governs the distribution of marital assets upon dissolution of a marriage, and 

C.P.L.R. 5203, which dictates the relative priority of judgment creditors who seek 

to execute against a judgment debtor’s real property. Before turning to the 

parties’ arguments, we briefly survey that statutory landscape. 




                                                     

       1   Although the record seems to reflect that the Trust continued to hold title to the 
Property after the Divorce Judgment was entered—since the Trust ultimately conveyed 
title to the Property to the buyer of the Property—the parties’ arguments are based on 
the premise that the Divorce Judgment effectively allocated to Andrea an interest in the 
Property itself, rather than an interest in the Trust. We address those arguments as the 
parties make them, but we note that it may also be possible to view the Divorce 
Judgment as granting Andrea an increased interest in the Trust while the Trust 
continued to hold the real property interest in the Property. If the Court of Appeals 
were to accept our certification, it would of course be free to consider that alternate 
view and any implications thereof. 
        
                                                        10 
                                                                                        
                                                                                        


      In 1980, New York revised the D.R.L. by adopting a system of “equitable 

distribution,” which is based on a view of marriage as an “economic 

partnership.” McDermott v. McDermott, 507 N.Y.S.2d 390, 396 (2d Dep’t 1986). 

Under that system, all property acquired by either or both spouses during the 

marriage, “regardless of the form in which title is held,” is deemed “marital 

property.” N.Y. Dom. Rel. Law § 236(B)(1)(c). Upon dissolution of the marriage, 

marital property is equitably distributed by a court, see id. § 236(B)(5)(a) 

(providing that, in a divorce action, “[e]xcept where the parties have provided in 

an agreement for the disposition of their property . . . , the court . . . shall 

determine the respective rights of the parties in their separate or marital 

property, and shall provide for the disposition thereof in the final judgment”), or 

pursuant to an agreement between the spouses, see id. § 236(B)(3). Allocations of 

marital property effected by equitable distributions by courts pursuant to Section 

236(B)(5)(a) and by separation agreements by parties pursuant to Section 

236(B)(3) are treated similarly. See Kaplan v. Kaplan, 82 N.Y.2d 300, 307 (1993). 

      Spouses’ individual interests in marital property remain inchoate during 

the marriage, up until the final judgment dissolving it: “At no point prior to 

judgment does [D.R.L. Section 236] create any contingent or present vested 

       
                                            11 
                                                                                              
                                                                                              


interests, legal or equitable, by virtue of the parties’ marital status . . . .” Musso v. 

Ostashko, 468 F.3d 99, 105 (2d Cir. 2006) (per curiam) (quoting Leibowits v. 

Leibowits, 462 N.Y.S.2d 469, 478 (2d Dep’t 1983) (O’Connor, J., concurring)); see 

also McDermott, 507 N.Y.S.2d at 397 (describing a spouse’s interest in marital 

property as “unenforceable and unallocated” before a divorce proceeding began, 

“inchoate” during the proceeding, and only “matur[ing] into a true ownership 

interest when the equitable distribution judgment terminate[s] the action”). 

      The C.P.L.R. sets forth the requirements for a judgment creditor to enforce 

her judgment. To enforce a judgment, the judgment must first be entered, which 

“occurs when the clerk files the judgment after signing it.” Musso, 468 F.3d at 106 

(internal quotation marks omitted); see also N.Y. C.P.L.R. 5016(a). In addition, 

under C.P.L.R. 5203(a), in order for a judgment creditor to gain rights in the 

debtor’s real property, she must docket the judgment “with the county clerk in 

the county where the real property is located.” Musso, 468 F.3d at 106. “The basic 

rule of CPLR 5203(a) is that the priorities among competing judgment creditors 

are determined on the basis of a pure horse race: the first to docket his judgment 

in the county where the realty is located has full rights in the property, unless 

there is a surplus.” Id. (internal quotation marks omitted). This “bright line rule 

       
                                            12 
                                                                                          
                                                                                          


whereby the party that first notifies all interested third persons of its judgment 

lien . . . by docketing . . . takes priority” serves the policy goals of “notify[ing] 

potential creditors and other interested parties of the existing lien” and 

“permit[ting] the lienholder to rely on its interest in the property.” Id. 

      Pangea contends that the docketing requirement in C.P.L.R. 5203(a) 

applies to an interest in real property awarded in a divorce judgment pursuant to 

D.R.L. Section 236. In other words, Pangea argues that the recipient of such an 

award is like a judgment creditor and therefore must docket the divorce 

judgment if her interest is to take priority over the interests of subsequent 

judgment creditors who docket their judgments. Applying that principle to the 

facts of this case, Pangea asserts that Andrea’s failure to docket the Divorce 

Judgment before Pangea docketed the Confirmation Judgment means that 

Pangea’s interest in the Property takes priority. However, Pangea cites no 

decisions from New York courts that adopt this view. 

      Rather, in support of its position, Pangea refers to our decision in Musso, in 

which, interpreting New York law, we held that marital assets that had been 

awarded to a wife, Tanya Ostashko, in a state court matrimonial proceeding 

were “nevertheless part of the husband’s bankruptcy estate” where an 

       
                                            13 
                                                                                       
                                                                                       


involuntary bankruptcy petition was filed “after the state court’s decision but 

before the state court judgment [was] entered.” Id. at 102. That was so, we 

concluded, “[b]ecause Tanya’s interest in the property did not completely vest 

until after the involuntary petition was filed.” Id. at 108. In the course of reaching 

that conclusion, we stated that “the enforcement of [an equitable distribution 

award] is no different than the enforcement of any other judgment,” and that, 

under New York law, “the priority of judgment creditors is determined on the 

basis of the order in which judgments are docketed or executed.” Id. at 102. These 

statements align with Pangea’s view that divorce judgments are subject to the 

docketing requirements of C.P.L.R. 5203(a). 

      However, there is a notable (and potentially critical) difference between 

the facts underlying Musso and the facts in this case: in Musso, the state court 

matrimonial judgment had been neither entered nor docketed, whereas here the 

Divorce Judgment was entered but not docketed. Our holding in Musso therefore 

does not squarely control this case. Moreover, some statements in Musso indicate 

that the reason that Tanya’s interest in the marital property did not vest in time 

was not that the matrimonial judgment was not docketed, but rather that it was 

not entered. We stated that “[a] mere judicial declaration of equitable 

       
                                          14 
                                                                                         
                                                                                         


distribution, without entry, cannot give a spouse an interest in property superior 

to that of a creditor . . . holding a valid judgment lien. . . . Rights in equitable 

distribution, like judgment liens, vest no earlier than entry of the judgment by which 

they are created.” Id. at 107 (emphases added); see also id. (stating that “entry of 

the judgment is critical, under New York law, to cementing the spouse’s interest 

in the property” in relation to another creditor). Because it is not entirely clear 

whether the outcome in Musso followed from the failure to enter the matrimonial 

judgment or the failure to docket it, Musso does not dictate the result for us 

where, as here, a judgment pursuant to D.R.L. Section 236 is entered but not 

docketed. 

      Pangea also relies on an amendment to C.P.L.R. 5203 enacted in response 

to our decision in Musso. The amendment provides a limited exception to 

C.P.L.R. 5203(a)’s docketing requirement: if one receives a judicial award of an 

interest in real property, and the award is reduced to a judgment that is docketed 

within 30 days, then the judgment takes priority over a judicial lien created by a 

bankruptcy petition filed on or after the date the award issued. N.Y. C.P.L.R. 

5203(c). In effect, the exception seems to establish a grace period for entry and 

docketing that is designed to thwart the strategic filing of bankruptcy petitions 

       
                                            15 
                                                                                     
                                                                                     


upon the issuance of an award of ownership of an interest in real property. While 

it is undisputed that the exception does not apply in this case, its enactment 

appears to presuppose a particular understanding of C.P.L.R. 5203. A 

Memorandum in Support of Legislation that was appended to the relevant bill 

subscribes to the view that C.P.L.R. 5203(a)’s docketing requirement applies to 

judgments pursuant to D.R.L. § 236: it states that “docketing effectuates legal 

ownership and the docketing date determines the seniority of competing 

property interests,” and so, on the facts of Musso, “[u]nder CPLR 5203(a), [the] 

Supreme Court’s award of the marital home could not be enforced until 

docketed,” Special App. 40. The scope of the exception in C.P.L.R. 5203(c) is 

consistent with that understanding: if only entry and not docketing were needed 

for an award to vest in circumstances like those present in Musso, then it would 

be odd to require not only the entry but also the docketing of an award within 30 

days for the exception to apply. And yet, although these indications of the 

legislature’s view of C.P.L.R. 5203 are informative, they do not, on their own, 

resolve the question before us. 

      Andrea, for her part, relies on lower state court decisions that reject 

Pangea’s view. For example, in Darling v. Darling, the New York Supreme Court 

       
                                         16 
                                                                                             
                                                                                             


addressed a judgment creditor’s attempt to execute on property after entry of a 

divorce judgment awarding that property to a spouse, where the spouse had not 

taken steps to execute on the divorce judgment. 869 N.Y.S.2d 307 (Sup. Ct. 2008).2 

The Darling court distinguished our decision in Musso, since in Darling—as 

here—the divorce judgment had been entered. Id. at 316. Moreover, Darling, 

disagreeing with Musso, stated that “there is a material difference between the 

usual judgment creditor, seeking to collect a money judgment from any property 

owned by the judgment debtor, and the distributee under a divorce judgment, 

seeking possession of specific property awarded from the marital estate.” Id. at 

317. Accordingly, Darling held that an equitable distribution award renders the 

recipient spouse “a transferee as to the marital property distributed, rather than a 

judgment creditor, for purposes of [CPLR] Article 52,” and that the spouse’s 

interest vests upon entry of the divorce judgment at the latest. Id. at 318; see also 

Rodriguez v. Sepe, 908 N.Y.S.2d 854, 859 (Sup. Ct. 2010) (concluding case was “not 




                                                    

      2  The property at issue in Darling consisted of co‐op shares, which are personal, 
not real, property under New York law. 869 N.Y.S.2d at 312‐13. 
       
                                                       17 
                                                                                                
                                                                                                


a battle of judgment creditors” where judgment creditor sought to attach assets 

distributed to one spouse pursuant to a divorce judgment).3 

       While Darling suggests that New York courts might well reject Pangea’s 

view, it remains the case that the parties have not cited, and we have not found, 

any controlling decisions from the New York Court of Appeals, or any decisions 

from the Appellate Division in analogous circumstances that indicate how the 

Court of Appeals would likely decide the issue presented by Pangea’s first 

challenge. Accordingly, we certify the following question to the Court of 

Appeals: If an entered divorce judgment grants a spouse an interest in real property 

pursuant to D.R.L. Section 236, and the spouse does not docket the divorce judgment in 

the county where the property is located, is the spouse’s interest subject to attachment by 

a subsequent judgment creditor that has docketed its judgment and seeks to execute 

against the property? 

                                                     

       3  As a general matter, New York courts have stressed that the entry of a divorce 
judgment is the critical point at which previously inchoate rights to marital property 
mature into individual ownership interests. See, e.g., Sinha v. Sinha, 727 N.Y.S.2d 537, 
539 (3d Dep’t 2001) (“[M]arital property rights are determined upon the granting of a 
divorce . . . .”); McDermott, 507 N.Y.S.2d at 397 (finding that a right to a marital asset 
“matured into a true ownership interest when the equitable distribution judgment 
terminated the action”); Rodriguez, 908 N.Y.S.2d at 859 (finding that a right to a marital 
asset is “inchoate during the divorce, but that right matured upon the filing of the 
judgment of divorce”). 
        
                                                        18 
                                                                                          
                                                                                          


II.   The validity of the Trust as to John’s creditors 

      Assuming that the first issue is decided in Pangea’s favor, and that 

Pangea’s interest therefore takes priority over the interest that Andrea was 

awarded in the Divorce Judgment, the next question is whether Andrea retained 

some lesser interest in the Property that Pangea cannot reach, specifically the 

50% beneficial interest that the documents governing the Trust purported to 

grant her. Pangea contends that it should be able to reach the entirety of the 

Proceeds on the theory that the Trust is invalid with regard to John’s creditors. 

This issue also turns on the interpretation and application of state statutes, this 

time New York’s Estates, Powers and Trusts Law (“E.P.T.L.”). 

      Pangea invokes two principles codified in the E.P.T.L. in support of its 

argument. First, “[w]here a creator reserves an unqualified power of revocation, 

he remains the absolute owner of the property disposed of so far as the rights of 

his creditors or purchasers are concerned.” N.Y. Est. Powers & Trusts Law § 10‐

10.6. Second, “[a] disposition in trust for the use of the creator is void as against 

the existing or subsequent creditors of the creator.” N.Y. Est. Powers & Trusts 

Law § 7‐3.1(a). As noted above, John was the settlor, the trustee, and one of the 

two beneficiaries of the Trust. Accordingly, Pangea argues, under E.P.T.L. 

       
                                           19 
                                                                                          
                                                                                          


Sections 10‐10.6 and 7‐3.1(a), John remained the absolute owner of the Property 

and the Trust cannot shield it from his creditors. 

      In response, Andrea contends that the normal rules regarding revocable 

and self‐settled trusts do not apply, as the Trust was expressly designated as a 

so‐called “nominee trust.” App. 227.  She admits, however, that nominee trusts 

are “unique to Massachusetts state law,” and she has not cited any New York 

decisions recognizing such trusts. Intervenor‐Appellee’s Br. 25.4 Andrea also 

argues that the Trust should be considered a passive trust under E.P.T.L. Section 

7‐1.2 because it does not assign any functions to the trustee except to hold title to 

the Property. See Matter of Gagliardi, 55 N.Y.2d 109, 113 (1982) (“It is well and 

long established that . . . because the instrument allocates no functions to the 

trustee, a passive or naked trust is created.”); Ward v. Saranac Lake Fed. Sav. & 

Loan Ass’n, 369 N.Y.S.2d 540, 542 (3d Dep’t 1975) (“A direction simply that 

property is to be held or used, or that [it] is to be held in trust, for a named 

person or persons . . . creates only a passive trust.” (internal quotation marks 

omitted)). If the Trust is passive, then the Property should vest directly in the 
                                                    

      4 Because Andrea has not argued that Massachusetts law governs the Trust, and 
because she makes arguments based on New York’s trust law, we assume that New 
York law applies. 
       
                                                       20 
                                                                                         
                                                                                         


beneficiaries, leaving Andrea and John each with a 50% interest. See Gagliardi, 55 

N.Y.2d at 113 (“[S]o long as identity of the beneficiary is clear, a passive trust 

automatically is executed by vesting the entire interest in the res in the 

[beneficiary].”). In that event, Andrea’s 50% interest would be her property, not 

subject to attachment by John’s creditors. 

      Pangea argues that the Trust cannot be passive because John, as trustee, 

possessed the unfettered right to revoke it. This argument finds some support in 

New York decisions. See, e.g., Ward, 369 N.Y.S.2d at 542–43 (concluding that 

purported trust accounts “fail[ed] as passive” but that the purported trust 

property reverted to the estate of the settlor, in part because the settlor retained 

“absolute control” over whether to withdraw the property); see also Campenello v. 

Conrow, 485 N.Y.S.2d 469, 471 (Co. Ct. 1985) (rejecting the argument that 

instruments effected passive trusts because they “clearly evidence[d] retention of 

full power in the settlor‐trustee to dispose of the property and to use and dispose 

of the proceeds thereof during his lifetime”).  

      However, on this issue as well we have found no controlling decision of 

the Court of Appeals, nor any decision by any New York court addressing the 

effect of a purported nominee trust under New York law. Accordingly, we 

       
                                          21 
                                                                                                 
                                                                                                 


conditionally certify to the Court of Appeals a second question, which need only 

be decided if the first question is decided in Pangea’s favor: If a settlor creates a 

trust solely for the purpose of holding title to property for the benefit of himself and 

another beneficiary, and the settlor retains the unfettered right to revoke the trust, does 

the settlor remain the absolute owner of the trust property relative to his creditors, or is 

the trust property conveyed to the beneficiaries? 

III.   Certification 

       “Although the parties did not request certification, we are empowered 

to seek certification nostra sponte.” Corsair, 863 F.3d at 182–83 (quoting Kuhne v. 

Cohen & Slamowitz, LLP, 579 F.3d 189, 198 (2d Cir. 2009)). Pursuant to the New 

York Court of Appeals’ rules, “[w]henever it appears . . . that determinative 

questions of New York law are involved in a case pending before [a federal 

circuit court] for which no controlling precedent of the Court of Appeals exists, 

the court may certify the dispositive questions of law to the Court of Appeals.” 

22 N.Y.C.R.R. § 500.27(a); see also 2d Cir. R. 27.2(a) (“If state law permits, the 

court may certify a question of state law to that state’s highest court.”). 

       Our decision to certify questions to the Court of Appeals is discretionary. 

See Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 41–42 (2d Cir. 2010). In 

        
                                              22 
                                                                                         
                                                                                         


deciding whether to exercise that discretion, we consider whether “the New 

York Court of Appeals has not squarely addressed an issue and other decisions 

by New York courts are insufficient to predict how the Court of Appeals would 

resolve it”; whether “the statute’s plain language does not indicate the answer”; 

whether “a decision on the merits requires value judgments and important 

public policy choices that the New York Court of Appeals is better situated than 

we [are] to make”; and whether “the questions certified will control the outcome 

of the case.” Id. at 42 (internal quotation marks omitted). Each of those factors 

weighs in favor of certification in this case. 

      First, as discussed above, the Court of Appeals has not decided the specific 

questions of New York law that this appeal raises, “[n]or have issues similar to 

those raised here been litigated in New York courts often enough that sufficient 

precedents exist for use to make a determination concerning their proper 

outcome.” Commodity Futures Trading Comm’n v. Walsh, 618 F.3d 218, 231 (2d Cir. 

2010) (internal quotation marks and brackets omitted). Second, because the 

questions in this case require reconciling different statutory provisions, the plain 

language of those provisions is not conclusive. Third, the resolution of the first 

question in this appeal may broadly impact interests in real property awarded in 

       
                                           23 
                                                                                          
                                                                                          


equitable distribution judgments, and accordingly “[w]e believe that the New 

York Court of Appeals is better situated than we are to decide this issue given its 

greater familiarity with New York matrimonial litigation and the likely 

importance of the issue to New York domestic relations law.” Id. Fourth, the 

answers to the questions will dictate the respective shares of the Proceeds to 

which Pangea and Andrea are entitled, thereby resolving this appeal and the 

parties’ dispute. 

      Because those factors weigh in favor of certification, we certify the 

questions formulated above and restated below. We are not unsympathetic to the 

concern, raised by Andrea, that the further proceedings required by certification 

will impose additional burdens on her resources. However, we are confident that 

the Court of Appeals, if it chooses to accept our certification, will be in the best 

position to decide the questions in this case and will do so expeditiously, as is its 

usual practice. 

                                    CONCLUSION 

      For the reasons stated, the Court hereby certifies the following questions to 

the New York Court of Appeals: 




       
                                          24 
                                                                                               
                                                                                               


      (1) If an entered divorce judgment grants a spouse an interest in real 

          property pursuant to D.R.L. Section 236, and the spouse does not 

          docket the divorce judgment in the county where the property is 

          located, is the spouse’s interest subject to attachment by a subsequent 

          judgment creditor that has docketed its judgment and seeks to execute 

          against the property? 


      (2) If the answer to Question (1) is “no,” then: If a settlor creates a trust solely 

          for the purpose of holding title to property for the benefit of himself 

          and another beneficiary, and the settlor retains the unfettered right to 

          revoke the trust, does the settlor remain the absolute owner of the trust 

          property relative to his creditors, or is the trust property conveyed to 

          the beneficiaries? 


      We invite the Court of Appeals to reformulate these questions as it sees fit 

or expand them to address any other issues of New York law that would assist 

this Court in determining whether Pangea may execute against all or only a 

specified portion of the Proceeds. 




       
                                            25 
                                                                                          
                                                                                          


      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

the New York Court of Appeals this opinion as our certificate, together with a 

complete set of briefs, appendices, and the record filed in this case by the parties. 

This panel retains jurisdiction for purposes of resolving this appeal once the New 

York Court of Appeals has responded to our certification. 

                                    CERTIFICATE 

      The foregoing is hereby certified to the New York Court of Appeals 

pursuant to 22 N.Y.C.R.R. § 500.27(a) and 2d Cir. R. 27.2(a), as ordered by the 

United States Court of Appeals for the Second Circuit. 




       
                                          26